Order filed July 30, 2013




                                    In The

                              Court of Appeals
                                    For The

                            First District of Texas
                                  ___________

                              NOS. 01-12-01138-CR
                                   01-12-01139-CR
                                   01-12-01140-CR
                                  01-12-001141-CR
                                 ____________

                     JEROME GOODY, APPELLANT

                                      V.

                              «STYLE2», Appellee


           On Appeal from the 178th District Court«TrialCourt»
                           Harris County, Texas
         Trial Court Cause Nos. 1339911, 1339912, 1339913, 1339914

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of sealed exhibits.

      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of the sealed exhibits, on or before August 6, 2013. The Clerk of
this court is directed to receive, maintain, and keep safe under seal these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the originals of the sealed exhibits to the clerk
of the 178th District Court.



                                               PER CURIAM